Title: From John Quincy Adams to George Washington Adams, 17 April 1824
From: Adams, John Quincy
To: Adams, George Washington


				N.8.
					My dear Son.
					Washington 17. April 1824.
				
				I have duly received your Letters N.7, 8 and 9. with their enclosures; accounts and vouchers—When in my last Letter; I observed that the account which you had previously sent me, did not inform me for what, the expenditures which you had charged against me were made, it was not my intention to require of you a full settlement, and a delivery of vouchers, at the close of every quarter—It was a simple Statement of Account, shewing on one side every item received by you, and on the other side every item paid by you, and for what, each item was received or paid and the balance at the end of the QuarterYour accounts since transmitted appear to be very correct, and contain all the information that I had desired—Perhaps they have given you more trouble than was necessary. and in future, while continuing to keep your Bank accounts as regularly as hitherto, and preserving carefully all your vouchers, a simple Statement, such as I have here mentioned, otherwise called an Account Current of Agency, shewing each item on both sides, and for what received or paid, with the balance at  bottom, and carried from each account to the next, will be sufficient—I am much gratified at the assiduity with which you have attended to the theory, as well as to the practice of book and account keeping, and urge you earnestly to persevere in both  till you shall be sure of yourself as a through accountant.I hope you persevere also with equal ardour in your professional studies, as the time is rapidly approaching when you are to enter upon your career of active life—It has been a consolation to me to hear of your preference of the Office and the Study, over the Ball room and the dinner table—Continue as you have begun—Be studious, be punctual; be temperate, and watch incessantly over yourself.I have heard favourably of some remarks made by you at a meeting of the Republican Association, through without any particulars—Your Mother has received a Letter from you, enclosing two slips of political newspaper Speculations—The people of Massachusetts have now, after a year more of experience passed sentence upon that system of politics, of which the Hartford Convention was the Catastrophe—I have read my friend Otis’s defence of that Pandemonian  Assembly; and it reminded me of the faculty which the Poet of Paradise attributes to the Spirits which composed that great Prototype of the Hartford Meeting—The faculty of enlarging and of shrinking in their dimensions at pleasure—Believe Mr Otis’s argument at this day, and“Behold a wonder! They but now who seem’dIn bigness to surpass Earth’s giant SonsNow less than smallest dwarfs, in narrow roomThrong”—It was not so in December 1814—Then“Far withinAnd in their own dimensions, like themselves,The great Seraphick Lords and CharubimIn close recess and secret conclave sat”—In one of Mr Ames’s political lucubrations, published by certain nameless persons who called themselves his friends, after his Death, a very laborious argument was introduced, to prove, that federalism was founded in a mistake—But his proofs were not so conclusive to that point as those furnished by the Hartford Convention and Mr Otis—The federalism of 1787 made the Constitution of the United States—And this was what Mr Ames in the decay of his faculties, which  his fanatical friends afterwards exposed to the world for wisdom, pronounced a mistake—The federalism of 1814 produced the Hartford Convention, and was no more like that of 1787. than the old age of Solomon was like his youth—It was the federalism of the last Stage that was founded in a mistake.I received a Letter some time since from Mr James Murphy, requesting me to order a discontinuance of the suit brought against him by your directions for the rent due by him—Upon the ground of his present inability to pay—the distressed State of his family, and the promise that he will exert himself to make the payment as soon as possible—I have answered him that not being acquainted with the circumstances of the case, I could not with propriety order the discontinuance of the suit. But that after the judgement obtained, you would allow him all reasonable time, and accommodation for making the payment—I wish you to do accordingly.I enclose a copy of a Washington Pocket Almanac, and remain / your affectionate father
				 
					John Quincy Adams.
				
				
			